UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6741


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

STEVEN GREGORY RICHARDSON,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (5:05-cr-00298-F-1)


Submitted:    September 4, 2009             Decided:   October 1, 2009


Before NIEMEYER, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Steven Gregory Richardson, Appellant Pro Se. Anne Margaret
Hayes,   Jennifer   P.   May-Parker,  Assistant   United States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Steven Gregory Richardson appeals the district court’s

order denying his 18 U.S.C. § 3582(c)(2) motion for reduction of

sentence.     The Government has moved to dismiss the appeal on the

ground that Richardson’s notice of appeal was untimely filed.

Although    the     document      Richardson   captioned    as   a   “motion   of

Appeal”     was     untimely,      he   earlier     filed    a   “request      for

certificate of appealability” within the ten-day appeal period.

Because we construe Richardson’s “request” to be a timely notice

of appeal, see Fed. R. App. P. 3, we deny the Government’s

motion to dismiss.          Nevertheless, we have reviewed the record

and find no reversible error.                Accordingly, we affirm for the

reasons     stated    by    the    district    court.       United   States    v.

Richardson, No. 5:05-cr-00298-F-1 (E.D.N.C. Jan. 26, 2009).                    We

dispense     with    oral    argument     because    the    facts    and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                       AFFIRMED




                                         2